Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
December 13, 2013 (the “Effective Date”) by and between PRGX Global, Inc., a
Georgia corporation (the “Company”), and Ronald E. Stewart (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company considers the availability of the Executive’s services to
be important to the management and conduct of the Company’s business and desires
to secure the availability of the Executive’s services; and

WHEREAS, the Executive is willing to make the Executive’s services available to
the Company on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth and intending to be legally bound, the
Company and the Executive agree as follows:

1. Employment and Duties.

(a) Position. The Company hereby employs the Executive, and the Executive hereby
accepts such employment, as the Chief Executive Officer and President of the
Company, effective as of the Effective Date, on the terms and subject to the
conditions of this Agreement. The Executive agrees to perform such duties and
responsibilities as are customarily performed by persons acting in such capacity
or as are assigned to Executive from time to time by the Board of Directors of
the Company. The Executive acknowledges and agrees that from time to time the
Company may assign Executive additional positions with the Company or the
Company’s subsidiaries, with such title, duties and responsibilities as shall be
determined by the Company, provided such duties and responsibilities shall be
consistent with those customarily performed by a chief executive officer and
president of a corporation. The Executive agrees to serve in any and all such
positions without additional compensation. The Executive will report directly to
the Board of Directors of the Company.

(b) Duties. The Executive shall devote the Executive’s best efforts and full
professional time and attention to the business and affairs of the Company and
the Company’s subsidiaries. During the Term, as hereinafter defined, Executive
shall not serve as a director or principal of any other company or charitable,
religious or civic organization without the prior written consent of the Board
of Directors of the Company. The principal place(s) of employment of the
Executive shall be the Company’s executive offices in Atlanta, Georgia subject
to reasonable travel on the business of the Company or the Company’s
subsidiaries. The Executive shall be expected to follow and be bound by the
terms of the Company’s Code of Conduct and Code of Ethics for Senior Financial
Officers and any other applicable policies as the Company from time to time may
adopt.

2. Term. This Agreement is effective as of the Effective Date, and will continue
through the third anniversary of the Effective Date (the “Term”), unless
terminated earlier as hereinafter provided.



--------------------------------------------------------------------------------

3. Compensation.

(a) Base Salary. The Company shall pay the Executive an annual base salary of
$515,000. The annual base salary shall be paid to the Executive in accordance
with the established payroll practices of the Company (but no less frequently
than monthly) subject to ordinary and lawful deductions. Beginning with calendar
2015, the Compensation Committee of the Company will review the Executive’s base
salary from time to time, no less frequently than annually, to consider whether
any increase should be made. The base salary during the Term will not be less
than that in effect at any time during the Term.

(b) Annual Bonus. During the Term, the Executive will be eligible to participate
in an annual incentive bonus plan that will establish measurable criteria and
incentive compensation levels payable to the Executive for performance in
relation to defined targets established by the Compensation Committee of the
Company’s Board of Directors in good faith, after consultation with management
and the Executive, and consistent with the Company’s business plans, strategy
and objectives. To the extent the targeted performance levels are exceeded, the
incentive bonus plan will provide a means by which the annual bonus will be
increased. Similarly, the incentive plan will provide a means by which the
annual bonus will be decreased or eliminated if the targeted performance levels
are not achieved. In connection with such annual incentive bonus plan, subject
to the corresponding performance levels being achieved, the Executive shall be
eligible for an annual target bonus equal to 75 percent of the Executive’s
annual base salary and an annual maximum bonus equal to 150 percent of the
Executive’s annual base salary. Any bonus payments due hereunder shall be
payable to the Executive no later than the 15th day of the third month following
the end of the applicable year to which the incentive bonus relates.

(c) Equity Compensation.

(i) The Company shall grant to the Executive, as of the Effective Date,
restricted stock covering 150,000 shares of the common stock, no par value per
share, of the Company (the “Restricted Stock”), pursuant to the Company’s form
of Restricted Stock Agreement under the PRGX Amended and Restated 2008 Equity
Incentive Plan (the “2008 Incentive Plan”). The Restricted Stock will be
time-vested restricted stock, vesting and becoming non-forfeitable as to 100% of
the Restricted Stock on the third anniversary of the date of grant, subject to
the Executive’s continued employment through such date and the acceleration
provisions in this Agreement.

(ii) The Company also shall grant to the Executive, as of the Effective Date,
stock options to acquire 100,000 shares of the common stock, no par value per
share, of the Company (the “Stock Options”) at an exercise price equal to the
closing price, as of the date of grant, of the underlying shares of common stock
and a term of seven years, pursuant to the Company’s form of Non-Qualified Stock
Option Agreement under the 2008 Incentive Plan. The Stock Options will be
time-vested stock options, vesting and becoming exercisable as to one-third
(1/3) of the Stock Options (rounded down to the nearest whole share) on each of
June 15, 2015 and June 15, 2016, and as to the remaining Stock Options on
June 15, 2017, subject to the Executive’s continued employment through such
date(s) and the acceleration provisions in this Agreement.

 

2



--------------------------------------------------------------------------------

(iii) Beginning with calendar year 2014, the Executive shall be eligible to
receive stock options, restricted stock, stock appreciation rights and/or other
equity awards under the Company’s applicable equity plans on such basis as the
Compensation Committee or the Board of Directors of the Company or their
designees, as the case may be, may determine on a basis not less favorable than
that provided to the class of employees that includes the Executive, except that
the Compensation Committee and the Board of Directors may take into account, for
purposes of determining the number of equity awards to be granted to the
Executive, that the Executive, unlike others in the class of employees that
include the Executive, previously received the Stock Options described herein.
Except as specifically set forth above, however, nothing herein shall require
the Company to make any equity grants or other awards to the Executive in any
specific year.

4 Indemnity and Insurance. The Company and the Executive have entered into the
Company’s standard indemnification agreement for executive officers and
directors. In addition, the Company shall provide the Executive with director
and officer liability insurance on the same and customary terms and conditions
as provided to the members of the Board of Directors and other officers of the
Company.

5. Benefits.

(a) Benefit Programs. The Executive shall be eligible to participate in any
plans, programs or forms of compensation or benefits that the Company or the
Company’s subsidiaries provide to the class of employees that includes the
Executive, on a basis not less favorable than that provided to such class of
employees, including, without limitation, group medical, disability and life
insurance, paid time-off, and retirement plan, subject to the terms and
conditions of such plans, programs or forms of compensation or benefits.

(b) Paid Time-Off. The Executive shall be entitled to five weeks of paid
time-off annually, to be accrued and used in accordance with the normal Company
paid time-off policy.

6. Reimbursement of Expenses. The Company shall reimburse the Executive, subject
to presentation of adequate substantiation, including receipts, for the
reasonable travel, entertainment, lodging and other business expenses incurred
by the Executive in accordance with the Company’s expense reimbursement policy
in effect at the time such expenses are incurred. In no event will such
reimbursements, if any, be made later than the last day of the year following
the year in which the Executive incurs the expense.

7. Termination of Employment.

(a) Death or Incapacity. The Executive’s employment under this Agreement shall
terminate automatically upon the Executive’s death. If the Board of Directors of
the Company determines in good faith that the Incapacity, as hereinafter
defined, of the Executive has occurred, it may terminate the Executive’s
employment and this Agreement. “Incapacity” shall mean the inability of the
Executive to perform the essential functions of the Executive’s job due to
physical or mental impairment, with or without reasonable accommodation, for a
period of 90 days in the aggregate in any rolling 180-day period.

(b) Termination by Company For Cause. The Company may terminate the Executive’s
employment during the Term of this Agreement for Cause. For purposes of this
Agreement, “Cause” shall mean, as determined by the Board of Directors of the
Company in good faith, the following:

 

3



--------------------------------------------------------------------------------

(i) the Executive’s willful misconduct or gross negligence in connection with
the performance of the Executive’s duties which the Board of Directors of the
Company believes in good faith and after investigation does or is likely to
result in material harm to the Company or any of its subsidiaries;

(ii) the Executive’s intentional misappropriation or embezzlement of funds or
property of the Company or any of its subsidiaries;

(iii) the Executive’s fraud or dishonesty with respect to the Company or any of
its subsidiaries which the Board of Directors of the Company believes in good
faith and after investigation does or is likely to result in material harm to
the Company of any of its subsidiaries;

(iv) the Executive’s conviction of, indictment for (or its procedural
equivalent), or entering of a guilty plea or plea of no contest with respect to
any felony or, if the Board of Directors of the Company believes in good faith
and after investigation does or is likely to result in material harm to the
Company or any of its subsidiaries, any other crime involving moral turpitude or
dishonesty;

(v) the Executive’s material breach of a term of this Agreement, or violation in
any material respect of any code or standard of behavior generally applicable to
officers of the Company (including, without, limitation the Company’s Code of
Conduct, Code of Ethics for Senior Financial Officers and any other applicable
policies as the Board of Directors of the Company from time to time may adopt
applicable to officers of the Company), after being advised in writing of such
breach or violation and being given 30 days to remedy such breach or violation,
to the extent that such breach or violation can be cured;

(vi) the Executive’s breach of fiduciary duties owed to the Company or any of
its subsidiaries which the Board of Directors of the Company believes in good
faith and after investigation does or is likely to result in material harm to
the Company or any of its subsidiaries;

(vii) the Executive’s engagement in habitual insobriety or the use of illegal
drugs or substances; or

(viii) the Executive’s willful failure to cooperate, or willful failure to cause
and direct persons under the Executive’s management or direction, or employed
by, or consultants or agents to, the Company or its subsidiaries to cooperate,
with all corporate investigations or independent investigations by the Board of
Directors of the Company or its subsidiaries, all governmental investigations of
the Company or its subsidiaries or orders involving the Executive, the Company
or the Company’s subsidiaries entered by a court of competent jurisdiction,
after being advised in writing of such failure. Notwithstanding the foregoing,
the following actions by the Executive shall not be considered a violation of
this provision with respect to any matter under investigation: (1) the
Executive’s retention of counsel; (2) the Executive’s assertion of any federal
or state constitutional rights; (3) the Executive’s assertion of any legally
recognized privilege; or (4) the Executive’s assertion of any legally available
defense or objection.

 

4



--------------------------------------------------------------------------------

Notwithstanding the above, and without limitation, the Executive shall not be
deemed to have been terminated for Cause unless and until there has been
delivered to the Executive (i) a letter from the Board of Directors of the
Company finding that the Executive has engaged in the conduct set forth in any
of the preceding clauses and specifying the particulars thereof in detail and
(ii) a copy of a resolution duly adopted by the affirmative vote of the majority
of the members of the Board of Directors of the Company who are not officers of
the Company at a meeting of the Board of Directors called and held for such
purpose or such other appropriate written consent (after at least 10 days’ prior
notice to the Executive and an opportunity for the Executive, together with the
Executive’s counsel, to be heard before the Board of Directors of the Company),
finding that the Executive has engaged in such conduct and specifying the
particulars thereof in detail.

(c) Termination by Executive for Good Reason. The Executive may terminate the
Executive’s employment for Good Reason. For purposes of this Agreement, “Good
Reason” shall mean, without the Executive’s consent, the following:

(i) any action taken by the Company which results in a material reduction in the
Executive’s authority, duties or responsibilities (except that any change in the
foregoing that results solely from the Company ceasing to be a publicly traded
entity or from the Company becoming a wholly-owned subsidiary of another
publicly traded entity will not, in any event and standing alone, constitute a
substantial reduction in the Executive’s authority, duties or responsibilities),
including any requirement that the Executive report directly to anyone other
than the Board of Directors of the Company;

(ii) the assignment to the Executive of duties that are materially inconsistent
with Executive’s authority, duties or responsibilities as the Chief Executive
Officer and President;

(iii) any decrease in the Executive’s base salary or annual bonus opportunity or
material decrease in the benefits generally available to the class of employees
that includes the Executive, except to the extent the Company has instituted a
salary, bonus or benefits reduction generally applicable to all executives of
the Company other than in contemplation of or after a Change in Control;

(iv) the relocation of the Executive to any primary place of employment other
than as specified in Section 1(b) above which might require the Executive to
move the Executive’s residence which, for this purpose, means any reassignment
to a place of employment 50 miles or more from the place (or, if applicable, all
places) of employment set forth in Section 1(b), without the Executive’s express
written consent to such relocation; provided, however, this subsection
(iv) shall not apply in the case of business travel which requires the Executive
to relocate temporarily for periods of 90 days or less;

(v) the failure by the Company to pay to the Executive any portion of the
Executive’s base salary, annual bonus or other benefits within 10 days after the
date the same is due;

(vi) the Company’s failure to nominate Executive to serve as a member of the
Board of Directors of the Company (other than on and after the Company has
reason to terminate the Executive’s employment for Cause), or the removal of the
Executive from the Board of Directors of the Company, by action of the Board of
Directors, other than for Cause; or

(vii) any material failure by the Company to comply with the terms of this
Agreement.

 

5



--------------------------------------------------------------------------------

Notwithstanding the above, and without limitation, “Good Reason” shall not
include any resignation by the Executive where Cause for the Executive’s
termination by the Company exists and the Company then follows the procedures
described above. The Executive must give the Company notice of any event or
condition that would constitute “Good Reason” within 30 days of the event or
condition which would constitute “Good Reason,” and upon the receipt of such
notice the Company shall have 30 days to remedy such event or condition. If such
event or condition is not remedied within such 30-day period, any termination of
employment by the Executive for “Good Reason” must occur within 30 days after
the period for remedying such condition or event has expired.

(d) Termination by Company Without Cause or by Executive Other than For Good
Reason. The Company may terminate the Executive’s employment during the Term of
this Agreement without Cause, and Executive may terminate the Executive’s
employment during the Term of this Agreement for other than Good Reason, upon 30
days’ written notice. Notwithstanding the foregoing, the Company may elect to
terminate the Executive’s employment during the Term of this Agreement without
Cause immediately (without any such notice period) or upon such shorter notice
period as the Company may elect, by agreeing to continue to pay the Executive
the sum of his base salary and the Company’s contribution to the cost of the
welfare benefits provided to the Executive (in accordance with the established
payroll practices of the Company, no less frequently than monthly), in lieu of
such notice or for the portion of the notice period that is shorter than 30
days, during the time the Executive otherwise would have been employed during
the applicable notice period.

(e) Termination on Failure to Extend the Term. If the Term of the Agreement is
not extended, the Company and the Executive agree that the Executive’s
employment will terminate immediately following the expiration of the Term. The
Company agrees to give the Executive no less than 120 days’ written notice prior
to expiration of the Term if the Company does not intend to seek an extension of
the Term.

(f) Resignation from Board of Directors and Other Positions. Notwithstanding any
other provision of this Agreement, the Executive agrees to resign, as soon as
administratively practicable, as a member of the Board of Directors of the
Company and of any subsidiaries and affiliates of the Company and from any and
all positions held in the Company or any subsidiary or affiliate of the Company,
at the time of termination of the Executive’s employment if the Executive’s
employment is terminated pursuant to Sections 7(b), (c), (d) or (e) of this
Agreement. The Company agrees that upon resignation by the Executive pursuant to
this Section 7(f) during the first year of the Term, any outstanding unvested
options, restricted stock and other equity-based awards previously granted to
the Executive in connection with his services to the Company as a member of the
Board of Directors shall vest in full.

 

6



--------------------------------------------------------------------------------

8. Obligations of the Company Upon Termination.

(a) Without Cause; Good Reason; Before the First Anniversary of the Effective
Date. If, during the Term and before the first anniversary of the Effective
Date, the Company terminates the Executive’s employment without Cause in
accordance with Section 7(d) hereof or the Executive terminates the Executive’s
employment for Good Reason in accordance with Section 7(c) hereof, subject to
Section 20 below, the Executive shall be entitled to receive:

(i) payment of the Executive’s annual base salary in effect immediately
preceding the date of the Executive’s termination of employment (or, if greater,
the Executive’s annual base salary in effect immediately preceding any action by
the Company described in Section 7(c)(iii) above for which the Executive has
terminated the Executive’s employment for Good Reason), for the period equal to
the greater of three (3) months or the number of full months of continuous
service the Executive has with the Company and its subsidiaries from the
Effective Date until the time of termination of employment, beginning
immediately following termination of employment (the “Initial Severance
Period”), payable in accordance with the established payroll practices of the
Company (but no less frequently than monthly), beginning on the first payroll
date following 60 days after termination of employment, with the Executive to
receive at that time a lump sum payment with respect to any installments the
Executive was entitled to receive during the first 60 days following termination
of employment, and the remaining payments made as if they had commenced
immediately following termination of employment;

(ii) continuation after the date of termination of employment of any health care
(medical, dental and vision) plan coverage, other than that under a flexible
spending account, provided to the Executive and the Executive’s spouse and
dependents at the date of termination for the Initial Severance Period, on a
monthly or more frequent basis, on the same basis and at the same cost to the
Executive as available to similarly-situated active employees during such
Initial Severance Period, provided that such continued participation is possible
under the general terms and provisions of such plans and programs and provided
that such continued coverage by the Company shall terminate in the event
Executive becomes eligible for any such coverage under another employer’s plans.
If the Company reasonably determines that maintaining such coverage for the
Executive or the Executive’s spouse or dependents is not feasible under the
terms and provisions of such plans and programs (or where such continuation
would adversely affect the tax status of the plan pursuant to which the coverage
is provided), the Company shall pay the Executive cash equal to the estimated
cost of the expected Company contribution therefor for such same period of time,
with such payments to be made in accordance with the established payroll
practices of the Company (not less frequently than monthly) for the period
during which such cash payments are to be provided;

(iii) payment of an amount equal to the Executive’s actual earned full-year
bonus for the year in which the termination of Executive’s employment occurs,
prorated based on the number of days the Executive was employed for the year,
payable at the time the Executive’s annual bonus for the year otherwise would be
paid had the Executive continued employment;

 

7



--------------------------------------------------------------------------------

(iv) payment of any Accrued Obligations. For purposes of this Agreement,
“Accrued Obligations” shall mean the sum of (A) the Executive’s annual base
salary through Executive’s termination of employment which remains unpaid,
(B) the amount, if any, of any incentive or bonus compensation earned for any
completed fiscal year of the Company which has not yet been paid, (C) any
reimbursements for expenses incurred but not yet paid, and (D) any benefits or
other amounts, including both cash and stock components, which pursuant to the
terms of any plans, policies or programs have been earned or become payable, but
which have not yet been paid to the Executive, including payment for any unused
paid time-off (but not including amounts that previously had been deferred at
the Executive’s request, which amounts will be paid in accordance with the
Executive’s existing directions). The Accrued Obligations will be paid to the
Executive in a lump sum as soon as administratively feasible after the
Executive’s termination of employment, which for purposes of any incentive or
bonus compensation described in (B) above shall mean at the same time such
annual bonus would otherwise have been paid;

(v) vesting of a prorated number of the Restricted Stock as follows: if the
closing price of a share of the Company’s common stock, no par value per share,
for any 20 consecutive trading days during the 180 days (or if fewer the days
the Executive was employed) immediately prior to the date of termination is
$1.00 or more than the closing price of such common stock at the date of grant
of the Restricted Stock, then a prorated number of one-third (1/3) of the
Restricted Stock shall become vested and non-forfeitable based upon the
Executive’s continued employment after the date of grant of the Restricted Stock
in the number that would have vested had such one-third (1/3) of the Restricted
Stock vested in 12 equal installments on each monthly anniversary of the date of
grant of the Restricted Stock; and

(vi) vesting of a prorated number of the Stock Options as follows: a prorated
number of one-third (1/3) of the outstanding unvested Stock Options shall vest
based upon the Executive’s continued employment after the date of grant in the
number that would have vested had such one-third (1/3) of the Stock Options
vested in 18 equal installments on each monthly anniversary of the date of grant
of the Stock Options. All of Executive’s outstanding vested Stock Options shall
remain outstanding until the earlier of (i) one year after the date of
termination of the Executive’s employment or (ii) the original expiration date
of the Stock Options (disregarding any earlier expiration date provided for in
any other agreement, including without limitation any related grant agreement,
based solely on the termination of the Executive’s employment).

(b) Without Cause; Good Reason; on or after the First Anniversary of the
Effective Date (No Change in Control). If, during the Term and on or after the
first anniversary of the Effective Date, the Company terminates the Executive’s
employment without Cause in accordance with Section 7(d) hereof or the Executive
terminates the Executive’s employment for Good Reason in accordance with
Section 7(c) hereof, other than on or within two years after a Change in
Control, subject to Section 20 below, the Executive shall be entitled to
receive:

(i) payment of the Executive’s annual base salary in effect immediately
preceding the date of the Executive’s termination of employment (or, if greater,
the Executive’s annual base salary in effect immediately preceding any action by
the Company described in Section 7(c)(iii) above for which the Executive has
terminated the Executive’s

 

8



--------------------------------------------------------------------------------

employment for Good Reason), for the 12 months beginning immediately following
termination of employment (the “Severance Period”), payable in accordance with
the established payroll practices of the Company (but no less frequently than
monthly), beginning on the first payroll date following 60 days after
termination of employment, with the Executive to receive at that time a lump sum
payment with respect to any installments the Executive was entitled to receive
during the first 60 days following termination of employment, and the remaining
payments made as if they had commenced immediately following termination of
employment;

(ii) payment of an amount equal to the Executive’s actual earned full-year bonus
for the year in which the termination of Executive’s employment occurs, prorated
based on the number of days the Executive was employed for the year, payable at
the time the Executive’s annual bonus for the year otherwise would be paid had
the Executive continued employment;

(iii) continuation after the date of termination of employment of any health
care (medical, dental and vision) plan coverage, other than that under a
flexible spending account, provided to the Executive and the Executive’s spouse
and dependents at the date of termination for the Severance Period, on a monthly
or more frequent basis, on the same basis and at the same cost to the Executive
as available to similarly-situated active employees during such Severance
Period, provided that such continued participation is possible under the general
terms and provisions of such plans and programs and provided that such continued
coverage by the Company shall terminate in the event Executive becomes eligible
for any such coverage under another employer’s plans. If the Company reasonably
determines that maintaining such coverage for the Executive or the Executive’s
spouse or dependents is not feasible under the terms and provisions of such
plans and programs (or where such continuation would adversely affect the tax
status of the plan pursuant to which the coverage is provided), the Company
shall pay the Executive cash equal to the estimated cost of the expected Company
contribution therefor for such same period of time, with such payments to be
made in accordance with the established payroll practices of the Company (not
less frequently than monthly) for the period during which such cash payments are
to be provided;

(iv) payment of any Accrued Obligations in a lump sum as soon as
administratively feasible after the Executive’s termination of employment, which
for purposes of any incentive or bonus compensation described in
Section 8(a)(iv)(B) above shall mean at the same time such annual bonus would
otherwise have been paid;

(v) vesting of a prorated number of the Restricted Stock as follows: (x) if the
closing price of a share of the Company’s common stock, no par value per share,
for any 20 consecutive trading days during the 180 days immediately prior to the
date of termination is $1.00 or more than the closing price of such common stock
at the date of grant of the Restricted Stock, then a prorated number of
two-thirds (2/3) of the Restricted Stock shall become vested and non-forfeitable
based upon the Executive’s continued employment after the date of grant of the
Restricted Stock in the number that would have vested had such two-thirds
(2/3) of the Restricted Stock vested in 24 equal installments on each monthly
anniversary of the date of grant of the Restricted Stock, and (y) if (i) the
date of termination of Executive’s employment occurs after the second
anniversary of the date of grant of the

 

9



--------------------------------------------------------------------------------

Restricted Stock and (ii) the closing price of a share of the Company’s common
stock, no par value per share, for any 20 consecutive trading days during the
180 days immediately prior to the date of termination is $2.00 or more than the
closing price of such common stock at the date of grant of the Restricted Stock,
then a prorated number of the remaining one-third (1/3) of the Restricted Stock
shall vest and become non-forfeitable based on the Executive’s continued
employment after the second anniversary of the date of grant of the Restricted
Stock in the number that would have vested had such remaining one-third (1/3) of
the Restricted Stock vested in 12 equal installments on each monthly anniversary
of the second anniversary of the date of grant of the Restricted Stock;

(vi) vesting of a prorated number of the Stock Options as follows: (i) if the
date of termination occurs before June 15, 2015, a prorated number of one-third
(1/3) of the outstanding unvested Stock Options shall vest based upon the
Executive’s continued employment after the date of grant in the number that
would have vested had such one-third (1/3) of the Stock Options vested in 18
equal installments on each monthly anniversary of the date of grant of the Stock
Options; (ii) if the date of termination occurs after June 15, 2015 and before
June 15, 2016, a prorated number of one-third (1/3) of the outstanding unvested
Stock Options shall vest based upon the Executive’s continued employment after
June 15, 2015 in that number that would have vested had such one-third (1/3) of
the Stock Options vested in 12 equal installments on each monthly anniversary of
June 15, 2015; and (iii) if the date of termination occurs after June 15, 2016,
a prorated number of one-third (1/3) of the outstanding unvested Stock Options
shall vest based upon the Executive’s continued employment after June 15, 2016
in that number that would have vested had such one-third (1/3) of the Stock
Options vested in 12 equal installments on each monthly anniversary of June 15,
2016. All of Executive’s outstanding vested Stock Options shall remain
outstanding until the earlier of (i) one year after the date of termination of
the Executive’s employment or (ii) the original expiration date of the Stock
Options (disregarding any earlier expiration date provided for in any other
agreement, including without limitation any related grant agreement, based
solely on the termination of the Executive’s employment); and

(vii) payment of one year of outplacement services from Executrack or an
outplacement service provider of the Executive’s choice, limited to $20,000 in
total. This outplacement services benefit will be forfeited if the Executive
does not begin using such services within 90 days after the termination of the
Executive’s employment.

(c) Without Cause; Good Reason; on or after the First Anniversary of the
Effective Date (Change in Control). If, during the Term and on or after the
first anniversary of the Effective Date, the Company terminates the Executive’s
employment without Cause in accordance with Section 7(d) hereof or the Executive
terminates the Executive’s employment for Good Reason in accordance with
Section 7(c) hereof, on or within two years after a Change in Control, subject
to Section 20 below, the Executive shall be entitled to receive:

(i) payment of the Executive’s annual base salary in effect immediately
preceding the date of the Executive’s termination of employment (or, if greater,
the Executive’s annual base salary in effect immediately preceding any action by
the Company described in Section 7(c)(iii) above for which the Executive has
terminated the Executive’s employment for Good Reason), for the 18 months
beginning immediately following

 

10



--------------------------------------------------------------------------------

termination of employment (the “Change in Control Severance Period”), payable in
accordance with the established payable practices of the Company (but no less
frequently than monthly), beginning on the first payroll date following 60 days
after termination of employment, with the Executive to receive at that time a
lump sum payment with respect to any installments the Executive was entitled to
receive during the first 60 days following termination of employment;

(ii) payment of an amount equal to the Executive’s actual earned full-year bonus
for the year in which the termination of Executive’s employment occurs, prorated
based on the number of days the Executive was employed for the year, payable at
the time the Executive’s annual bonus for the year otherwise would be paid had
the Executive continued employment;

(iii) continuation after the date of termination of employment of any health
care (medical, dental and vision) plan coverage, other than that under a
flexible spending account, provided to the Executive and the Executive’s spouse
and dependents at the date of termination for the Change in Control Severance
Period, on a monthly or more frequent basis, on the same basis and at the same
cost to the Executive as available to similarly-situated active employees during
such Change in Control Severance Period, provided that such continued
participation is possible under the general terms and provisions of such plans
and programs and provided that such continued contribution by the Company shall
terminate in the event Executive becomes eligible for any such coverage under
another employer’s plans. If the Company reasonably determines that maintaining
such coverage for the Executive or the Executive’s spouse or dependents is not
feasible under the terms and provisions of such plans and programs (or where
such continuation would adversely affect the tax status of the plan pursuant to
which the coverage is provided), the Company shall pay the Executive cash equal
to the estimated cost of the expected Company contribution therefor for such
same period of time, with such payments to be made in accordance with the
established payroll practices of the Company (not less frequently than monthly)
for the period during which such cash payments are to be provided;

(iv) payment of any Accrued Obligations in a lump sum as soon as
administratively feasible after the Executive’s termination of employment, which
for purposes of any incentive or bonus compensation described in
Section 8(a)(iv)(B) above shall mean at the same time such annual bonus would
otherwise have been paid;

(v) all of Executive’s outstanding vested Stock Options shall remain outstanding
until the earlier of (i) one year after the date of termination of the
Executive’s employment or (ii) the original expiration date of the Stock Options
(disregarding any earlier expiration date provided for in any other agreement,
including without limitation any related grant agreement, based solely on the
termination of the Executive’s employment); and

(vi) payment of one year of outplacement services from Executrack or an
outplacement service provider of the Executive’s choice, limited to $20,000 in
total. This outplacement services benefit will be forfeited if the Executive
does not begin using such services within 90 days after the termination of the
Executive’s employment.

 

11



--------------------------------------------------------------------------------

(d) Death or Incapacity. If the Executive’s employment is terminated by reason
of death or Incapacity in accordance with Section 7(a) hereof, the Executive
shall be entitled to receive:

(i) payment of an amount equal to the actual full-year bonus earned for the year
that includes Executive’s death or Incapacity, prorated based on the number of
days the Executive is employed for the year, payable at the same time such
annual bonus would otherwise have been paid had the Executive continued
employment;

(ii) payment of any Accrued Obligations in a lump sum as soon as
administratively feasible after the Executive’s termination of employment, which
for purposes of any incentive or bonus compensation described in
Section 8(a)(iv)(B) above shall mean at the same time such annual bonus would
otherwise have been paid;

(iii) vesting of a prorated number of the Restricted Stock as follows: (x) if
the closing price of a share of the Company’s common stock, no par value per
share, for any 20 consecutive trading days during the 180 days (or if fewer the
days the Executive was employed) immediately prior to the date of termination is
$1.00 or more than the closing price of such common stock at the date of grant
of the Restricted Stock, then a prorated number of two-thirds (2/3) of the
Restricted Stock shall become vested and non-forfeitable based upon the
Executive’s continued employment after the date of grant of the Restricted Stock
in the number that would have vested had such two-thirds (2/3) of the Restricted
Stock vested in 24 equal installments on each monthly anniversary of the date of
grant of the Restricted Stock, and (y) if (i) the date of termination of
Executive’s employment occurs after the second anniversary of the date of grant
of the Restricted Stock and (ii) the closing price of a share of the Company’s
common stock, no par value per share, for any 20 consecutive trading days during
the 180 days (or if fewer the days the Executive was employed) immediately prior
to the date of termination is $2.00 or more than the closing price of such
common stock at the date of grant of the Restricted Stock, then a prorated
number of the remaining one-third (1/3) of the Restricted Stock shall vest and
become non-forfeitable based on the Executive’s continued employment after the
second anniversary of the date of grant of the Restricted Stock in the number
that would have vested had such remaining one-third (1/3) of the Restricted
Stock vested in 12 equal installments on each monthly anniversary of the second
anniversary of the date of grant of the Restricted Stock; and

(iv) vesting of a prorated number of the Stock Options as follows: (i) if the
date of termination occurs before June 15, 2015, a prorated number of one-third
(1/3) of the outstanding unvested Stock Options shall vest based upon the
Executive’s continued employment after the date of grant in the number that
would have vested had such one-third (1/3) of the Stock Options vested in 18
equal installments on each monthly anniversary of the date of grant of the Stock
Options; (ii) if the date of termination occurs after June 15, 2015 and before
June 15, 2016, a prorated number of one-third (1/3) of the outstanding unvested
Stock Options shall vest based upon the Executive’s continued employment after
June 15, 2015 in that number that would have vested had such one-third (1/3) of
the Stock Options vested in 12 equal installments on each monthly anniversary of
June 15, 2015; and (iii) if the date of termination occurs after June 15, 2016,
a prorated number of one-third (1/3) of the outstanding unvested Stock Options
shall vest based upon the Executive’s

 

12



--------------------------------------------------------------------------------

continued employment after June 15, 2016 in that number that would have vested
had such one-third (1/3) of the Stock Options vested in 12 equal installments on
each monthly anniversary of June 15, 2016. All of Executive’s outstanding vested
Stock Options shall remain outstanding until the earlier of (i) one year after
the date of termination of the Executive’s employment or (ii) the original
expiration date of the Stock Options (disregarding any earlier expiration date
provided for in any other agreement, including without limitation any related
grant agreement, based solely on the termination of the Executive’s employment).

(e) Cause; Other Than for Good Reason. If the Company terminates the Executive’s
employment for Cause in accordance with Section 7(b) hereof, or the Executive
terminates the Executive’s employment other than for Good Reason in accordance
with Section 7(d) hereof, this Agreement shall terminate without any further
obligation to the Executive other than to pay the Accrued Obligations (except
that any incentive or bonus compensation earned for any completed fiscal year of
the Company which has not yet been paid shall not be paid if the Company
terminates the Executive’s employment for Cause in accordance with Section 7(b)
hereof) as soon as administratively feasible after the Executive’s termination
of employment.

(f) Termination on Failure to Extend the Term. If the Executive’s employment
terminates upon expiration of the Term in accordance with Section 7(e) hereof,
the Executive shall be entitled to receive payment of any Accrued Obligations in
a lump sum as soon as administratively feasible after the Executive’s
termination of employment, which for purposes of any incentive or bonus
compensation described in Section 8(a)(iv)(B) above shall mean at the same time
such annual bonus would otherwise have been paid. Additionally, if the
Executive’s employment terminates upon expiration of the Term in accordance with
Section 7(e) hereof, the Executive shall be entitled to receive vesting of the
remaining one-third (1/3) of the outstanding unvested Stock Options, and all of
the Executive’s Stock Options shall remain outstanding until the earlier of
(i) one year after the date of termination of the Executive’s employment or
(ii) the original expiration date of the Stock Options (disregarding any earlier
expiration date provided for in any agreement, including without limitation any
related grant agreement, based upon termination of the Executive’s employment).
Additionally, if the Company fails to provide written notice to the Executive,
at least 120 days prior to the expiration of the Term, that the Company does not
intend to seek an extension of the Term (and assuming the Executive is willing
to agree to extend the Term), and the Executive terminates his employment upon
expiration of the Term in accordance with Section 7(e) hereof, subject to
Section 20 below, the Executive also shall be entitled to receive payment of the
Executive’s annual base salary in effect immediately preceding the date of the
Executive’s termination of employment for the four (4) months beginning
immediately following termination of employment, payable in accordance with the
established payroll practices of the Company (but no less frequently than
monthly), beginning on the first payroll date following 60 days after
termination of employment, with the Executive to receive at that time a lump sum
payment with respect to any installments the Executive was entitled to receive
during the first 60 days following termination of employment, and the remaining
payments made as if they had commenced immediately following termination of
employment.

(g) Release and Waiver. Notwithstanding any other provision of this Agreement,
the Executive’s right to receive any payments or benefits under Sections
8(a)(i), (ii), (iii), (v) and (vi), 8(b)(i), (ii), (iii), (v), (vi) and (vii),
and 8(c)(i), (ii), (iii), (v) and (vi) and the second sentence of section 8(f)
of this Agreement upon the termination of the Executive’s

 

13



--------------------------------------------------------------------------------

employment by the Company without Cause or by the Executive for Good Reason or
upon the failure of the Company to provide sufficient notice of its intent not
to seek an extension of the Term, as applicable, is contingent upon and subject
to the Executive signing and delivering to the Company (i) a separation
agreement (including without limitation such updated business protection
agreements as the Company may reasonably request) and (ii) a complete general
release of all claims arising out of or related to the Executive’s employment,
both of which shall be in a form acceptable to the Company, and allowing the
applicable revocation period required by law to expire without revoking or
causing revocation of same, within 60 days following the date of termination of
Executive’s employment, provided that the general release will preserve the
Executive’s rights (x) under Section 8 of this Agreement and (y) under the
Executive’s indemnification agreement for executive officers and directors
entered into by the parties pursuant to Section 4 above.

(h) Change in Control. For purposes of this Agreement, Change of Control means
the occurrence of any of the following events:

(i) The accumulation in any number of related or unrelated transactions by any
person of beneficial ownership (as such term is used in Rule 13d-3, promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of
50 percent or more of the combined total voting power of the Company’s voting
stock; provided that for purposes of this subsection (a), a Change in Control
will not be deemed to have incurred if the accumulation of 50 percent or more of
the voting power of the Company’s voting stock results from any acquisition of
voting stock (i) by the Company, (ii) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of the Company’s
subsidiaries, or (iii) by any person pursuant to a merger, consolidation,
reorganization or other transaction (a “Business Combination”) that would not
cause a Change in Control under subsection (ii) below;

(ii) A consummation of a Business Combination, unless, immediately following
that Business Combination, substantially all the persons who were the beneficial
owners of the voting stock of the Company immediately prior to that Business
Combination beneficially own, directly or indirectly, at least 50 percent of the
combined voting power of the voting stock of the entity resulting from that
Business Combination (including, without limitation, an entity that as a result
of that transaction owns the Company, or all or substantially all of the Company
assets, either directly or through one or more subsidiaries) in substantially
the same proportions relative to each other as the ownership, immediately prior
to that Business Combination, of the voting stock of the Company;

(iii) A sale or other disposition of all or substantially all of the assets of
the Company except pursuant to a Business Combination that would not cause a
Change in Control under subsection (ii) above;

(iv) At any time less than a majority of the members of the Board of Directors
of the Company or any entity resulting from any Business Combination are
Incumbent Board Members;

(v) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that would
not cause a Change in Control under subsection (ii) above;

 

14



--------------------------------------------------------------------------------

(vi) Any other transaction or event that the Board of Directors of the Company
identifies as a Change in Control for purposes of this Agreement; or

(vii) For purposes of this Agreement, (x) an “Incumbent Board Member” shall mean
any individual, other than the Executive, who either is (a) a member of the
Company Board of Directors as of the Effective Date or (b) a member who becomes
a member of the Company’s Board of Directors subsequent to the Effective Date of
this Agreement, whose election or nomination by the Company’s shareholders, was
approved by a vote of at least a majority of the then Incumbent Board Members
(either by specific vote or by approval of a proxy statement of the Company in
which that person is named as a nominee for director, without objection to that
nomination), but excluding, for that purpose, any individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest (within the meaning of Rule 14A-11 of the Exchange Act) with respect to
the election or removal of directors or other actual threatened solicitation of
proxies or consents by or on behalf of the person other than a board of
directors and (y) a person means any individual, corporation, partnership,
limited liability company, joint venture, incorporated or unincorporated
association, joint-stock company, trusts, unincorporated organization or any
other entity of any kind.

9. Business Protection Agreements.

(a) Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

(i) “Business of the Company” means services to (A) identify clients’ erroneous
or improper payments, (B) assist clients in the recovery of monies owed to them
as a result of overpayments and overlooked discounts, rebates, allowances and
credits, and (C) assist clients in the improvement and execution of their
procurement and payment processes.

(ii) “Confidential Information” means any information about the Company or the
Company’s subsidiaries and their employees, customers and/or suppliers which is
not generally known outside of the Company or the Company’s subsidiaries, which
Executive learns of in connection with Executive’s employment with the Company,
and which would be useful to competitors or the disclosure of which would be
damaging to the Company or the Company’s subsidiaries. Confidential Information
includes, but is not limited to: (A) business and employment policies, marketing
methods and the targets of those methods, finances, business plans, promotional
materials and price lists; (B) the terms upon which the Company or the Company’s
subsidiaries obtains products from their suppliers and sells services and
products to customers; (C) the nature, origin, composition and development of
the Company or the Company’s subsidiaries’ services and products; and (D) the
manner in which the Company or the Company’s subsidiaries provide products and
services to their customers. “Confidential Information” does not include
(E) information already in the public domain, available to the public through no
action or disclosure by the Executive, or subsequently released to the public by
the Company or the Board of Directors of the Company; (F) already and lawfully
known or possessed by Executive prior to disclosure to the Executive by the
Company; or (G) information generated or developed independently by the
Executive without use or knowledge of Confidential Information.

 

15



--------------------------------------------------------------------------------

(iii) “Material Contact” means contact by the Executive in person, by telephone,
or by paper or electronic correspondence in furtherance of the Business of the
Company.

(iv) “Restricted Territory” means, and is limited to, the geographic area
described in Exhibit A attached hereto. Executive acknowledges and agrees that
this is a portion of the area in which the Company and its subsidiaries does
business at the time of the execution of this Agreement, and in which the
Executive will have responsibility, at a minimum, on behalf of the Company and
the Company’s subsidiaries. Executive acknowledges and agrees that if the
geographic area in which Executive has responsibility should change while
employed under this Agreement, Executive will execute an amendment to the
definition of “Restricted Territory” to reflect such change. This duty shall be
part of the consideration provided by Executive for Executive’s employment
hereunder.

(v) “Trade Secrets” means the trade secrets of the Company or the Company’s
subsidiaries as defined under applicable law, including without limitation any
Confidential Information of the Company or the Company’s subsidiaries which
meets the definition of a trade secret under applicable law.

(b) Confidentiality. Executive agrees that the Executive will not (other than in
the performance of Executive’s duties hereunder), directly or indirectly, use,
copy, disclose, distribute or otherwise make use of on his own behalf or on
behalf of any other person or entity: (a) any Confidential Information during
the period of time the Executive is employed by the Company and for a period of
five years thereafter; or (b) any Trade Secret at any time such information
constitutes a trade secret under applicable law, except in either case for any
disclosures as are required by applicable law. In the event that applicable law
requires Executive to disclose any Confidential Information or Trade Secrets in
violation of the foregoing, Executive agrees to promptly notify the Company in
writing of such pending disclosure and assist the Company (at the Company’s
expense) in seeking a protective order or in objecting to such request, summons
or subpoena, as applicable, with regard to such Confidential Information and
Trade Secrets. If the Company does not obtain such relief after a period that is
reasonable under the circumstances, Executive may disclose such portion of the
Confidential Information and Trade Secrets as Executive is advised in writing by
counsel that Executive is legally required to disclose or else stand liable for
contempt or suffer penalty. In such cases, Executive shall promptly provide the
Company with a copy of the Confidential Information and Trade Secrets so
disclosed. Upon the termination of Executive’s employment with the Company (or
upon the earlier request of the Company), Executive shall promptly return to the
Company all documents and items in the Executive’s possession or under the
Executive’s control which contain any Confidential Information or Trade Secrets.

(c) Non-Competition. Executive agrees that during the Executive’s employment
with the Company and for a period of two years thereafter, Executive will not,
either for himself or on behalf of any other person or entity, compete with the
Business of the Company within the Restricted Territory by performing activities
which are the same as or substantially similar to those performed by Executive
for the Company or the Company’s subsidiaries.

 

16



--------------------------------------------------------------------------------

(d) Non-Solicitation of Customers. Executive agrees that during Executive’s
employment with the Company and for a period of two years thereafter, Executive
shall not, directly or indirectly, solicit any actual or prospective customers
of the Company or the Company’s subsidiaries with whom Executive had Material
Contact, for the purpose of selling any products or services which compete with
the Business of the Company

(e) Non-Recruitment of Employees or Contractors. Executive agrees that during
the Executive’s employment with the Company and for a period of two years
thereafter, Executive will not, directly or indirectly, solicit or attempt to
solicit any employee or contractor of the Company or the Company’s subsidiaries
with whom Executive had Material Contact, to terminate or lessen such employment
or contract.

(f) Future Cooperation. Executive agrees that, notwithstanding the termination
of Executive’s employment and for a period of two years thereafter, Executive
upon reasonable notice will make himself available to Company or its designated
representatives for the purposes of: (a) providing information regarding the
projects and files on which Executive worked for the purpose of transitioning
such projects; and (b) providing information regarding any other matter, file,
project and/or client with whom Executive was involved while employed by
Company; provided that such cooperation shall not unreasonably interfere with
Executive’s other business affairs. The Company will reimburse the Execution for
all reasonable out of pocket expenses incurred with such cooperation and, if
such cooperation is to be rendered during the time after which no additional
severance is owed to the Executive, shall compensate Executive for his services
and time as a consultant at customary and market rates to be mutually agreed
upon by the parties.

(g) Obligations of the Company. The Company agrees to provide Executive with
Confidential Information in order to enable Executive to perform Executive’s
duties hereunder. The covenants of Executive contained in the covenants of
Confidentiality, Non-Competition, Non-Solicitation of Customers, Non-Recruitment
of Employees or Contractors, and Future Cooperation set forth in Subsections
9(b)—9(f) above (“Protective Covenants”) are made by Executive in consideration
for the Company’s agreement to provide Confidential Information to Executive,
and intended to protect Company’s Confidential Information and the investments
the Company makes in training Executive and developing customer goodwill.

(h) Acknowledgments. Executive hereby acknowledges and agrees that the
Protective Covenants and Section 10 hereof are reasonable as to time, scope and
territory given the Company and the Company’s subsidiaries’ need to protect
their business, customer relationships, personnel, Trade Secrets and
Confidential Information. For purposes of the Protective Covenants, Company
shall refer also to Company’s subsidiaries as applicable. In the event any
covenant or other provision in this Agreement shall be determined by any court
of competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it shall be interpreted to extend only
over the maximum period of time for which it may be enforceable and/or over the
maximum geographical area as to which it may be enforceable and/or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action, and the invalidity of any one or more
of the covenants or other provisions in this Agreement shall not cause or render
any other covenants or provisions in this Agreement invalid or voidable.
Executive acknowledges and represents that Executive has substantial experience
and knowledge such that Executive can readily obtain subsequent employment which
does not violate this Agreement.

 

17



--------------------------------------------------------------------------------

(i) Specific Performance. Executive acknowledges and agrees that any breach of
any of the Protective Covenants or the provisions of Section 10 by him will
cause irreparable damage to the Company or the Company’s subsidiaries, the exact
amount of which will be difficult to determine, and that the remedies at law for
any such breach will be inadequate. Accordingly, Executive agrees that, in
addition to any other remedy that may be available at law, in equity, or
hereunder, the Company shall be entitled to specific performance and injunctive
relief, without posting bond or other security, to enforce or prevent any
violation of any of the Protective Covenants by him. Additionally,
notwithstanding the obligations within Section 15 of this Agreement regarding
the exclusive jurisdiction of the United States District Court for the Northern
District of Georgia and the State and Superior Courts of Cobb County, Georgia
pertaining to actions arising out of this Agreement, and in addition to the
Company’s right to seek injunctive relief in any state or federal court located
in Cobb County, Georgia, the parties hereby acknowledge and agree that the
Company may seek specific performance and injunctive relief in any jurisdiction,
court or forum applicable to Executive’s then current residency in order to
prevent or to restrain any breach by the Executive, or any and all of the
Executive’s partners, co-venturers, employers, employees, or agents, acting
directly or indirectly on behalf of or with the Executive, of any of the
provisions of the Protective Covenants or the provisions of Section 10.

(j) Exception. Notwithstanding the foregoing, if the Executive’s employment is
terminated by the Company pursuant to Section 8(a) above, the provisions of
Sections 9(c), (d) and (e) shall only apply for a period after the termination
of the Executive’s employment that is the greater of (i) six (6) months or
(ii) the number of full months of Executive’s continued employment after the
Effective Date (in lieu of two years after termination of the Executive’s
employment).

10. Ownership of Work Product.

(a) Assignment of Inventions. Executive will make full written disclosure to the
Company, and hold in trust for the sole right and benefit of the Company, and
hereby assigns to the Company, or its designees, all of the Executive’s right,
title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements or trade secrets, whether or
not patentable or registrable under copyright or similar laws, which the
Executive may solely or jointly conceive or develop or reduce to practice, or
cause to be conceived or developed or reduced to practice, during the period of
time the Executive is engaged as an employee of the Company (collectively
referred to as “Inventions”) and which (i) are developed using the equipment,
supplies, facilities or Confidential Information or Trade Secrets of the Company
or the Company’s subsidiaries, (ii) result from or are suggested by work
performed by Executive for the Company or the Company’s subsidiaries, or
(iii) relate at the time of conception or reduction to practice to the business
as conducted by the Company or the Company’s subsidiaries, or to the actual or
demonstrably anticipated research or development of the Company or the Company’s
subsidiaries, will be the sole and exclusive property of the Company or the
Company’s subsidiaries, and Executive will and hereby does assign all of the
Executive’s right, title and interest in such Inventions to the Company and the
Company’s subsidiaries. Executive further acknowledges that all original works
of authorship which are made by him (solely or jointly with others) within the
scope of and during the period of the Executive’s employment arrangement with
the Company and which are protectable by copyright are “works made for hire,” as
that term is defined in the United States Copyright Act.

 

18



--------------------------------------------------------------------------------

(b) Patent and Copyright Registrations. Executive agrees to assist the Company
and the Company’s subsidiaries, or their designees, at the Company or the
Company’s subsidiaries’ expense, in every proper way to secure the Company’s or
the Company’s subsidiaries’ rights in the Inventions and any copyrights,
patents, mask work rights or other intellectual property rights relating thereto
in any and all countries, including the disclosure to the Company and the
Company’s subsidiaries of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments which the Company or the Company’s subsidiaries shall
deem necessary in order to apply for and obtain such rights and in order to
assign and convey to the Company and its subsidiaries, and their successors,
assigns, and nominees the sole and exclusive rights, title and interest in and
to such Inventions, and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto. Executive further agrees that the
Executive’s obligation to execute or cause to be executed, when it is in the
Executive’s power to do so, any such instrument or papers shall continue after
the termination of this Agreement.

(c) Inventions Retained and Licensed. There are no inventions, original works of
authorship, developments, improvements, and trade secrets which were made by
Executive prior to the Executive’s employment with the Company (collectively
referred to as “Prior Inventions”), which belong to Executive, which relate to
the Company’s or the Company’s subsidiaries’ proposed business, products or
research and development, and which are not assigned to the Company or the
Company’s subsidiaries hereunder.

(d) Return of Company Property and Information. The Executive agrees not to
remove any property of the Company or the Company’s subsidiaries or information
from the premises of the Company or the Company’s subsidiaries, except when
authorized by the Company or the Company’s subsidiaries. Executive agrees to
return all such property and information within seven days following the
cessation of Executive’s employment for any reason. Such property includes, but
is not limited to, the original and any copy (regardless of the manner in which
it is recorded) of all information provided by the Company or the Company’s
subsidiaries to the Executive or which the Executive has developed or collected
in the scope of the Executive’s employment, as well as all issued equipment,
supplies, accessories, vehicles, keys, instruments, tools, devices, computers,
cell phones, materials, documents, plans, records, notebooks, drawings, or
papers. Upon request by the Company, the Executive shall state in writing that
all copies of information subject to this Agreement located on the Executive’s
computers or other electronic storage devices have been permanently deleted.
Provided, however, the Executive may retain copies of documents relating to any
employee benefit plans applicable to the Executive and income records to the
extent necessary for the Executive to prepare the Executive’s individual tax
returns.

11. Mitigation. The Executive shall not be required to mitigate the amount of
any payment the Company becomes obligated to make to the Executive in connection
with this Agreement, by seeking other employment or otherwise. Except as
specifically provided above with respect to the health care continuation
benefit, the amount of any payment provided for in Section 8 shall not be
reduced, offset or subject to recovery by the Company by reason of any
compensation earned by the Executive as the result of employment by another
employer after the Date of Termination, or otherwise.

 

19



--------------------------------------------------------------------------------

12. Withholding of Taxes. The Company shall withhold from any amounts or
benefits payable under this Agreement all federal, state, city or other taxes
that the Company is required to withhold under any applicable law, regulation or
ruling.

13. Modification and Severability. The terms of this Agreement shall be presumed
to be enforceable, and any reading causing unenforceability shall yield to a
construction permitting enforcement. If any single covenant or provision in this
Agreement shall be found unenforceable, it shall be severed and the remaining
covenants and provisions enforced in accordance with the tenor of the Agreement.
In the event a court should determine not to enforce a covenant as written due
to overbreadth, the parties specifically agree that said covenant shall be
enforced to the maximum extent reasonable, whether said revisions be in time,
territory, scope of prohibited activities, or other respects.

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia without regard to the choice of
law rules thereof.

15. Remedies and Forum. The parties agree that they will not file any action
arising out of this Agreement other than in the United States District Court for
the Northern District of Georgia or the State or Superior Courts of Cobb County,
Georgia. Notwithstanding the pendency of any proceeding, either party shall be
entitled to injunctive relief in a state or federal court located in Cobb
County, Georgia upon a showing of irreparable injury. The parties consent to
personal jurisdiction and venue solely within these forums and solely in Cobb
County, Georgia and waive all otherwise possible objections thereto. The
prevailing party shall be entitled to recover its costs and attorney’s fees from
the non-prevailing party(ies) in any such proceeding no later than 90 days
following the settlement or final resolution of any such proceeding. The
existence of any claim or cause of action by the Executive against the Company
or the Company’s subsidiaries, including any dispute relating to the termination
of this Agreement, shall not constitute a defense to enforcement of said
covenants by injunction.

16. Notices. All written notices required by this Agreement shall be deemed
given when delivered personally or sent by registered or certified mail, return
receipt requested, or by a nationally-recognized overnight delivery service to
the parties at their addresses set forth on the signature page of this
Agreement. Each party may, from time to time, designate a different address to
which notices should be sent.

17. Amendment. This Agreement may not be varied, altered, modified or in any way
amended except by an instrument in writing executed by the parties hereto or
their legal representatives.

18. Binding Effect. This Agreement shall be binding on the Executive and the
Company and their respective successors and assigns effective on the Effective
Date. Executive consents to any assignment of this Agreement by the Company, so
long as the Company will require any successor to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
If the Executive dies before receiving all payments due under this Agreement,
unless expressly otherwise provided hereunder or in a separate plan, program,
arrangement or agreement, any remaining payments due after the Executive’s death
shall be made to the Executive’s beneficiary designated in writing (provided
such writing is executed and dated by the Executive and delivered to the Company
in a form acceptable to the Company prior to the Executive’s death) and
surviving the Executive or, if none, to the Executive’s estate.

 

20



--------------------------------------------------------------------------------

19. No Construction Against Any Party. This Agreement is the product of informed
negotiations between the Executive and the Company. If any part of this
Agreement is deemed to be unclear or ambiguous, it shall be construed as if it
were drafted jointly by all parties. The Executive and the Company agree that
none of the parties were in a superior bargaining position regarding the
substantive terms of this Agreement.

20. Deferred Compensation Omnibus Provision. Notwithstanding any other provision
of this Agreement, it is intended that any payment or benefit which is provided
pursuant to or in connection with this Agreement which is considered to be
deferred compensation subject to Section 409A of the Code shall be provided and
paid in a manner, and at such time, including without limitation payment and
provision of benefits only in connection with the occurrence of a permissible
payment event contained in Section 409A (e.g. separation from service from the
Company and its affiliates as defined for purposes of Section 409A of the Code),
and in such form, as complies with the applicable requirements of Section 409A
of the Code to avoid the unfavorable tax consequences provided therein for
non-compliance. Notwithstanding any other provision of this Agreement, the
Company’s Compensation Committee or Board of Directors is authorized to amend
this Agreement, to amend or void any election made by the Executive under this
Agreement and/or to delay the payment of any monies and/or provision of any
benefits in such manner as may be determined by it to be necessary or
appropriate to comply, or to evidence or further evidence required compliance,
with Section 409A of the Code (including any transition or grandfather rules
thereunder). For purposes of this Agreement, all rights to payments and benefits
hereunder shall be treated as rights to receive a series of separate payments
and benefits to the fullest extent allowed by Section 409A of the Code. If the
Executive is a key employee (as defined in Section 416(i) of the Code without
regard to paragraph (5) thereof) and any of the Company’s stock is publicly
traded on an established securities market or otherwise, then payment of any
amount or provision of any benefit under this Agreement which is considered
deferred compensation subject to Section 409A of the Code shall be deferred for
six (6) months after termination of Executive’s employment or, if earlier,
Executive’s death, as required by Section 409A(a)(2)(B)(i) of the Code (the
“409A Deferral Period”). In the event such payments are otherwise due to be made
in installments or periodically during the 409A Deferral Period, the payments
which would otherwise have been made in the 409A Deferral Period shall be
accumulated and paid in a lump sum as soon as the 409A Deferral Period ends, and
the balance of the payments shall be made as otherwise scheduled. In the event
benefits are required to be deferred, any such benefit may be provided during
the 409A Deferral Period at the Executive’s expense, with the Executive having a
right to reimbursement from the Company once the 409A Deferral Period ends, and
the balance of the benefits shall be provided as otherwise scheduled. For
purposes of this Agreement, termination of employment shall mean a “separation
from service” within the meaning of Section 409A of the Code where it is
reasonably anticipated that no further services would be performed after such
date or that the level of bona fide services Executive would perform after that
date (whether as an employee or independent contractor) would permanently
decrease to no more than 20 percent of the average level of bona fide services
performed over the immediately preceding 36-month period (or, if lesser,
Executive’s period of service).

 

21



--------------------------------------------------------------------------------

21. Mandatory Reduction of Payments in Certain Events. Anything in this
Agreement to the contrary notwithstanding, in the event it shall be determined
that any payment or distribution by the Company to or for the benefit of
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise) (a “Payment”) would be subject to the
excise tax (the “Excise Tax”) imposed by Section 4999 of the Code, then, prior
to the making of any Payment to Executive, a calculation shall be made comparing
(i) the net benefit to Executive of the Payment after payment of the Excise Tax
to (ii) the net benefit to Executive if the Payment had been limited to the
extent necessary to avoid being subject to the Excise Tax. If the amount
calculated under (i) above is less than the amount calculated under (ii) above,
then the Payment shall be limited to the extent necessary to avoid being subject
to the Excise Tax (the “Reduced Amount”). In that event, cash payments shall be
modified or reduced first and then any other benefits. The determination of
whether an Excise Tax would be imposed, the amount of such Excise Tax, and the
calculation of the amounts referred to in clauses (i) and (ii) of the foregoing
sentence shall be made by an independent accounting firm selected by Company and
reasonably acceptable to the Executive, at the Company’s expense (the
“Accounting Firm”), and the Accounting Firm shall provide detailed supporting
calculations. Any determination by the Accounting Firm shall be binding upon the
Company and Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Payments which Executive was
entitled to, but did not receive pursuant to this Section 21, could have been
made without the imposition of the Excise Tax (“Underpayment”). In such event,
the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive.

22. Professional Fees. The Company will pay on the Executive’s behalf, or
reimburse the Executive for, reasonable professional fees and costs associated
with Executive’s negotiation and execution of this Agreement, limited to $15,000
in total, which reimbursement shall be paid during the 30 days after the
Effective Date of this Agreement, subject to prompt submission to the Company
before such time of adequate substantiation of the fees and costs incurred.

23. Entire Agreement. Except as provided in the next sentence, this Agreement
constitutes the entire agreement of the parties with respect to the matters
addressed herein and it supersedes all other prior agreements and
understandings, both written and oral, express or implied, with respect to the
subject matter of this Agreement. It is further specifically agreed and
acknowledged that, except as provided herein, the Executive shall not be
entitled to severance payments or benefits under any severance or similar plan,
program, arrangement or agreement of or with the Company for any termination of
employment occurring while this Agreement is in effect.

[Signatures are on the following page.]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written herein.

 

PRGX GLOBAL, INC. By:   /s/ Victor A. Allums Its:   Senior Vice President and
General Counsel   600 Galleria Parkway   Suite 100   Atlanta, Georgia 30339  
Attn: General Counsel

 

EXECUTIVE /s/ Ronald E. Stewart Ronald E. Stewart

5630 Long Island Dr.

Atlanta, Georgia 30327

 

23



--------------------------------------------------------------------------------

EXHIBIT A

RESTRICTED TERRITORY

“Restricted Territory” refers to all of the geographic areas described in I. and
II. below, collectively.

I. All of the following Metropolitan Statistical Areas in the U.S.,
collectively:

Baltimore-Towson, MD

Fayetteville-Springdale-Rogers, AR-MO

Danville, IL

Charlotte-Gastonia-Concord, NC-SC

Cincinnati-Middletown, OH-KY-IN

Dallas-Fort Worth-Arlington, TX

Chicago-Naperville-Joliet, IL-IN-WI

Boise City-Nampa, ID

Grand Rapids–Wyoming, MI

Minneapolis-Saint Paul-Bloomington, MN-WI

New York-Northern NJ-Long Island, NY-NJ-PA

Phoenix-Mesa-Scottsdale, AZ

Miami-Fort Lauderdale-Pompano Beach, FL

Waco, TX

Milwaukee-Waukesha-West Allis, WI

Memphis, TN-MS-AR

Seattle-Tacoma-Bellvue, WA

Trenton-Ewing, NJ

Philadelphia-Camden-Wilmington, PA-NJ-DE-MD

Harrisburg-Carlisle, PA

Atlanta-Sandy Springs-Marietta, GA

II. All of the area within the city limits of the following cities and within 25
kilometers of the city limits of the following cities, collectively:

Brampton, Ontario, Canada

Cambridge, Ontario, Canada

Mississauga, Ontario, Canada

Toronto, Ontario, Canada

Montreal, Quebec, Canada

Calgary, Alberta, Canada

Mexico City, Mexico

San Paulo, Brazil

Hemel Hempstead, United Kingdom

London, United Kingdom

Luton, United Kingdom

Manchester, United Kingdom

Goix, Nord-pas-de-Calais, France

Rungis, France

Lyon — Saint Etienne, France

Paris, France

Madrid, Spain

Stockholm, Sweden

Hong Kong, China



--------------------------------------------------------------------------------

Shanghai, China

Bangkok, Thailand

Sydney, Australia

Auckland, New Zealand

Victoria, Australia

West Flanders, Belgium

Barueri, Brazil

Saskatoon, Canada

Chestnut, United Kingdom

Surrey, United Kingdom

Worksop, United Kingdom

Boulogne-Billancourt, France

 

25